                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           COLUMBIA DIVISION

    Michael Livingston and Heather     )   C/A No.: 3:17-1985-JMC-SVH
    Livingston,                        )
                                       )
                     Plaintiffs,       )
                                       )
         vs.                           )
                                       )
    Susan Luberoff, M.D.; South        )
    Carolina Department of Social      )              ORDER
    Services; Angela Scott; Richland   )
    County Sheriff’s Department;       )
    Richland County Deputy Sheriff     )
    Misty Puckett; Richland County     )
    Lieutenant Don Robinson; and       )
    Kevin Preston,                     )
                                       )
                     Defendants.       )
                                       )

        Michael and Heather Livingston (collectively “Plaintiffs” or “the

Livingstons”) brought this case alleging violations of their civil rights

pursuant to 42 U.S.C. § 1983, related to the investigation and prosecution of

Michael1 for alleged abuse of their children. Plaintiffs sue Dr. Susan

Luberoff, a physician who opined their children had been abused; the South

Carolina Department of Social Services and its caseworker Angela Scott

(collectively “DSS Defendants”); Richland County Sheriff’s Department

(“RCSD”) and RCSD officers Misty Puckett, Don Robinson, and Kevin


1 Because Plaintiffs share the same last name, the court refers to them by
their first names for ease of reference.
Preston (collectively        “RCSD Defendants”)          (all defendants collectively

“Defendants”).

      This matter comes before the court on the following motions: (1)

Plaintiffs’    motion   to    strike   the       affidavit   of   Kathryn   Cavanaugh

(“Cavanaugh”) [ECF No. 56] and (2) Defendants’ motion to strike the changes

made to Michael’s deposition errata sheet [ECF No. 76]; and (3) Plaintiffs’

motion for a hearing on outstanding motions [ECF No. 78]. The motions

having been fully briefed [ECF Nos. 73, 77, 79–81], they are ripe for

disposition.

      All pretrial proceedings in this case were referred to the undersigned

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule

73.02(B)(2)(f) (D.S.C.). For the reasons that follow, the undersigned denies

the motions.

I.    Plaintiffs’ Motion to Strike Kathryn Cavanaugh affidavit

      As an initial matter, the undersigned notes that neither of the motions

to strike provide authority for “striking” the contents. Rather, the parties

wish to exclude the material from consideration for purposes of summary

judgment.

      Attached to their motion for summary judgment, RCSD Defendants

submitted the affidavit of Assistant Solicitor Cavanaugh. Plaintiffs seek to

exclude Cavanaugh’s affidavit because RCSD Defendants did not disclose her



                                             2
as a witness in discovery or as an expert witness.2 Although Cavanaugh was

not identified as a witness in this case, Michael was aware that Cavanaugh

was a prosecutor during his criminal proceedings and has knowledge related

to the facts of his prosecution.

      Rule 37(c)(1) governs exclusion of Cavanaugh’s affidavit, providing two

exceptions to the general rule excluding evidence that a party seeks to offer

but has failed to properly disclose: (1) when the failure to disclose is

“substantial[ly] justifi[ed],” and (2) when the nondisclosure is “harmless.”

Fed. R. Civ. P. Rule 37(c)(1); see also S. States Rack & Fixture, Inc. v.

Sherwin-Williams Co., 318 F.3d 592, 596 (4th Cir. 2003). Here, for purposes

of summary judgment, the undersigned has relied on the affidavit only for a

citation from the record that the criminal charges against Michael were nolle

prossed. The undersigned has not considered Cavanaugh as an expert in this

matter and gives no weight to any “expert” opinion expressed in her affidavit.

Therefore, the undersigned’s consideration of Cavanaugh’s affidavit was for a

limited purpose and the undersigned finds the non-disclosure harmless.

Plaintiffs’ motion to strike her affidavit is denied, but such ruling is without

prejudice to Plaintiffs’ right to file motions in limine prior to trial, if any, for

the district judge’s consideration.

2 Plaintiffs assume Cavanaugh is offered as an expert witness because the
last paragraph of the affidavit states that in her “professional and
prosecutorial opinion,” probable cause existed to arrest Michael. [ECF No. 56
at n. 2].


                                         3
II.   Motion to Strike Michael’s Errata Sheet to his Deposition

      Upon review of his deposition, Michael submitted an errata sheet that

attempts to substantially change his deposition testimony. For instance, in

response to a question in which he responded only “Yes” during his

deposition, his errata sheet reflects a new response that states “Yes, RCSD

concocted this story when they refused to accept the truth from me, the truth

that neither Heather nor I hurt our children. They coerced me into signing by

threatening my family and ignoring my request for an attorney.” [ECF No.

76-2 at 3]. In another example, when asked at his deposition: “Is it fair to say

though that DSS dropped its case?”, Michael initially stated “Yes, that’s fair.”

Michael Dep. at 68:6–10. In his errata sheet, Michael attempts to change his

answer to “Yes, it is fair to say that DSS did not ‘drop’ the case. They closed

the case after 3.5 years of doing nothing but ignoring evidence proving they

were wrong.” [ECF No. 76-2 at 3].

      The undersigned denies the motion to exclude the existence of the

errata sheet and instructs the court reporter or officer to attach the errata

sheet to the end of Michael’s deposition pursuant to Fed. R. Civ. P. 30(e)(2).

However, Plaintiff’s original deposition remains a part of the record and may

be used at trial subject to the Federal Rules of Evidence and the district

judge’s discretion. See Podell v. Citicorp Diners Club, Inc., 112 F.3d 383, 388–

89 (2d. Cir. 1997 (finding that the changes made do not replace the



                                       4
deponent’s original answers; the original information remains part of the

record and may be introduced at trial.”).

III.   Plaintiffs’ Motion for a Hearing

       Plaintiffs’ motion for a hearing states that the motion is “based on the

grounds that the case is currently at a standstill and cannot even be

mediated” until the court rules on the motion. [ECF No. 78]. Plaintiffs’

motion is denied, and counsel is advised that any attempts to rush the court

into making a judgment is improper. To the extent the parties and their

counsel wish to resolve their disputes on their preferred timeline, they are

free to do so. In cases in which they are unable to do so and file an action in

this court, they must abide by the court’s schedule. Furthermore, the court

notes counsel requested and was granted multiple generous extensions of the

deadlines in the court’s scheduling order, culminating in a Fourth and Final

Amended Scheduling Order. Plaintiffs will not be heard to complain of the

delays in the progress of this action. Independently, the undersigned finds

oral argument would not aid in the decisional process.

       IT IS SO ORDERED.




June 19, 2019                                 Shiva V. Hodges
Columbia, South Carolina                      United States Magistrate Judge.




                                          5
